 1                                                  THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8    DAVID GOLDSTINE,

 9                                Plaintiff,
                                                         Case No. 2:18-cv-01164 MJP
10    v.
                                                         AMENDED STIPULATED MOTION
11    FEDEX FREIGHT, INC., a Washington State            & PROPOSED SCHEDULING
      entity; “DOE(S) 1-100”, employees of               ORDER
12    FEDEX      FREIGHT,     INC.;      and
      CORPORATION(S) XYZ 1-100,                          NOTE ON MOTION CALENDAR:
13                                                       February 11, 2020
                                  Defendants.
14

15          The parties, by and through their respective counsel of record, hereby submit this

16   amended Stipulated Motion & Scheduling Order signed by the Court on January 3, 2020 (Dkt

17   152). The parties have been communicating in good faith regarding the exchange of benefits-

18   related documents and scheduling a settlement conference as ordered by the court. The parties

19   are seeking to modify the remaining deadlines to reflect short continuances to allow the parties

20   to fully comply with the Court’s order.

21                                                   Original Dates        Amended Dates (in red)
      Completion of 30(b)(6) deposition
22    regarding benefits at Defendant’s expense.     February 14, 2020     March 2, 2020
      Plaintiff’s expert to issue final revised
23    report (if any).                               February 28, 2020     March 16, 2020

      AMENDED STIPULATED MOTION & PROPOSED SCHEDULING                          AKW LAW, P.C.
      ORDER - 1                                                                 6100 219th St. SW, Suite 480
      Case No. 2:18-cv-01164-MJP                                               Mountlake Terrace, WA 98043
                                                                         Tel. (206) 259-1259 / Fax (855) 925-9529
 1   Defendant’s rebuttal expert (if any) to issue
     preliminary expert report.                      February 28, 2020     March 16, 2020
 2   Deadline to supplement Plaintiff’s evidence
     with information regarding his medical
 3   treatment.                                      February 28, 2020     February 28, 2020
     Completion of deposition of Plaintiff’s
 4   expert at Defendant’s expense                   March 13, 2020        March 25, 2020
     Defendant’s rebuttal expert (if any) to issue
 5   final expert report.                            March 13, 2020        March 25, 2020
     Completion of deposition of Defendant’s
 6
     rebuttal expert (if any).                       March 27, 2020        April 10, 2020
 7   Deadline to complete deposition of Plaintiff
     regarding his medical treatment.                April 1, 2020         April 1, 2020
 8                                                   April 27, 2020 at
                                                     9:00 AM in            April 27, 2020 at 9:00
 9   JURY TRIAL DATE (six days)                      Courtroom 14206       AM in Courtroom 14206

10
           STIPULATED & AGREED this ___ day of February, 2020.
11
     AKW LAW, P.C.
12

13
     /s/ Ada K. Wong__________________
     Ada K. Wong, WSBA #45936
14
     Jordan T. Wada, WSBA #54937
     Attorneys for Plaintiff
15
     6100 219th St. SW, Suite 480
     Mountlake Terrace, WA 98043
16
     Tel.: (206) 259-1259
     Fax: (855) 925-9529
17
     E-mail: ada@akw-law.com
     E-mail: jordan@akw-law.com
18

19
     BLOOM LAW PLLC
20
     /s/ Beth Bloom
21   Beth Bloom, WSBA # 31702
     Attorney for Plaintiff
22   3827C S Edmunds St

23

     AMENDED STIPULATED MOTION & PROPOSED SCHEDULING                           AKW LAW, P.C.
     ORDER - 2                                                                  6100 219th St. SW, Suite 480
     Case No. 2:18-cv-01164-MJP                                                Mountlake Terrace, WA 98043
                                                                         Tel. (206) 259-1259 / Fax (855) 925-9529
 1   Seattle, WA 98118-1729
     Telephone: (206) 323-0409
 2   Email: bbloom@bloomlawpllc.com

 3
     KARR TUTTLE CAMPBELL
 4

 5
     /s/ Medora A. Marisseau_________________
 6   Medora A. Marisseau, WSBA #23114
     Brett Elliott, WSBA #51157
 7   Attorney for Defendant
     701 Fifth Avenue, Suite 3300
 8   Seattle, WA 98104
     Tel.: (206) 233-1313
 9   Fax: (206) 682-7100
     E-mail: mmarisseau@karrtuttle.com
10   E-mail: belliott@karrtuttle.com

11
     FEDEX FREIGHT, INC.
12

13   /s/ Sandra C. Isom__________________
     Donald H. Snook, Pro Hac Vice
14   Sandra C. Isom, Pro Hac Vice
     Attorneys for Defendant
15   1715 Aaron Brenner Drive, Suite 600
     Memphis, TN 38120
16   Telephone: 901-434-8305
     Facsimile: 901-468-1765
17   Email: donald.snook@fedex.com
     Email: scisom@fedex.com
18

19

20

21

22

23

     AMENDED STIPULATED MOTION & PROPOSED SCHEDULING         AKW LAW, P.C.
     ORDER - 3                                                6100 219th St. SW, Suite 480
     Case No. 2:18-cv-01164-MJP                              Mountlake Terrace, WA 98043
                                                       Tel. (206) 259-1259 / Fax (855) 925-9529
 1                                           ORDER

 2          IT IS SO ORDERED this 18th day of February, 2020.

 3



                                             A
 4

 5
                                             Marsha J. Pechman
 6
                                             United States Senior District Judge
 7

 8

 9
     Presented By:
10
     AKW LAW, P.C.
11

12   /s/ Ada K. Wong__________________
     Ada K. Wong, WSBA #45936
13   Jordan T. Wada, WSBA #54937
     Attorneys for Plaintiff
14   6100 219th St. SW, Suite 480
     Mountlake Terrace, WA 98043
15   Tel.: (206) 259-1259
     Fax: (855) 925-9529
16   E-mail: ada@akw-law.com
     E-mail: jordan@akw-law.com
17

18   BLOOM LAW PLLC

19
     /s/ Beth Bloom
     Beth Bloom, WSBA # 31702
20
     Attorney for Plaintiff
     3827C S Edmunds St
21
     Seattle, WA 98118-1729
     Telephone: (206) 323-0409
22
     Email: bbloom@bloomlawpllc.com
23

      AMENDED STIPULATED MOTION & PROPOSED SCHEDULING                 AKW LAW, P.C.
      ORDER - 4                                                        6100 219th St. SW, Suite 480
      Case No. 2:18-cv-01164-MJP                                      Mountlake Terrace, WA 98043
                                                                Tel. (206) 259-1259 / Fax (855) 925-9529
 1   KARR TUTTLE CAMPBELL

 2

 3   /s/ Medora A. Marisseau_________________
     Medora A. Marisseau, WSBA #23114
 4   Brett Elliott, WSBA #51157
     Attorney for Defendant
 5   701 Fifth Avenue, Suite 3300
     Seattle, WA 98104
 6   Tel.: (206) 233-1313
     Fax: (206) 682-7100
 7   E-mail: mmarisseau@karrtuttle.com
     E-mail: belliott@karrtuttle.com
 8

 9   FEDEX FREIGHT, INC.

10
     /s/ Sandra C. Isom__________________
11   Donald H. Snook, Pro Hac Vice
     Sandra C. Isom, Pro Hac Vice
12   Attorneys for Defendant
     1715 Aaron Brenner Drive, Suite 600
13   Memphis, TN 38120
     Telephone: 901-434-8305
14   Facsimile: 901-468-1765
     Email: donald.snook@fedex.com
15   Email: scisom@fedex.com

16

17

18

19

20

21

22

23

     AMENDED STIPULATED MOTION & PROPOSED SCHEDULING         AKW LAW, P.C.
     ORDER - 5                                                6100 219th St. SW, Suite 480
     Case No. 2:18-cv-01164-MJP                              Mountlake Terrace, WA 98043
                                                       Tel. (206) 259-1259 / Fax (855) 925-9529
 1                                     CERTIFICATE OF SERVICE

 2           I hereby certify that on February 18, 2020, I caused to be electronically filed the

 3   foregoing document with the Clerk of the Court using the CM/ECF system, which will send

 4   notification of such filing to the following:

 5             Medora Marisseau
               Brett A. Elliot
 6             Karr Tuttle Campbell
               701 Fifth Avenue, Ste. 3300
 7             Seattle, WA 98104
               E-mail: MMarisseau@karrtuttle.com
 8             E-mail: belliott@karrtuttle.com
               E-mail: jlikit@karrtuttle.com
 9
               Donald H. Snook, TN Bar #21775
10             Sandra C. Isom, CA Bar #157374
               FedEx Freight, Inc.
11             1715 Aaron Brenner Drive, Suite 600
               Memphis, TN 38120
12             E-mail: Donald.snook@fedex.com
               E-mail: Scisom@fedex.com
13             Counsel for Defendant FedEx Freight, Inc.
               Beth Bloom, WSBA #31702
14             Attorney for Plaintiff
               3827C South Edmunds Street
15             Seattle, WA 98118
               Tel.: (206) 323-0409
16             E-mail: bbloom@bloomlawpllc.com
               Co-counsel for Plaintiff David Goldstine
17

18
             I declare under penalty of perjury under the laws of the state of Washington that the
19
      foregoing is true and correct.
20
      Dated February 18, 2020, at Mountlake Terrace, Washington.
21
                                                     /s/ Kaila A. Eckert
22                                                   Kaila A. Eckert, Paralegal
23

       AMENDED STIPULATED MOTION & PROPOSED SCHEDULING                            AKW LAW, P.C.
       ORDER - 6                                                                 6100 219th St. SW, Suite 480
       Case No. 2:18-cv-01164-MJP                                               Mountlake Terrace, WA 98043
                                                                          Tel. (206) 259-1259 / Fax (855) 925-9529
